Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eunyoung Lee on 6/21/2022.

Regarding the Specification:
-Para [0007] was amended as follows:
[0007] In order to accomplish the above object, a foldable holder according to an embodiment of the present invention is a foldable holder for supporting an object to be supported, the foldable holder including: a back surface support part configured to support the back surface of the object; a lower surface support part fastened to a lower end of the back surface support part, and configured to support a bottom surface of the object; and bottom support parts configured to support the back surface support part on a support surface at a set inclined angle; wherein the back surface support part includes a plurality of back support plates sequentially disposed from the bottom support part, and one or more connection hinges configured to rotatably connect the back support plates so that the back support plates are superimposed on each other; wherein the plurality of back support plate includes first, second, third, and fourth back support plates sequentially disposed from the bottom support part; wherein the one or more connection hinges include first connection hinges configured to rotatably connect the first and second back support plates, second connection hinges configured to rotatably connect the second and third back support plates, and third connection hinges configured to rotatably connect the third and fourth2/14 back support plates; wherein the first, second, third, and fourth back support plates have the same size and shape; wherein the first and second back support plates are folded by the first connection hinges so that the front surfaces thereof come into contact with each other; wherein the second and third back support plates are folded by the second connection hinges so that the back surfaces thereof come into contact with each other; wherein the third and fourth back support plates are folded by the third connection hinges so that the front surfaces thereof come into contact with each other; wherein the  left and right bottom supports each have a plate shape, and wherein when the first, second, third, and fourth back support plates are superimposed on each other, the  inclination maintaining portions are located on the back surface of the  first back support plate, and the left and right bottom supports are pivoted under the lower surface support part.



-Para [0033] was amended as follows:
[0033] There is provided a foldable holder including: a back surface support part configured to support the back surface of the object; a lower surface support part fastened to a lower end of the back surface support part, and configured to support a bottom surface of the object; and bottom support parts configured to support the back surface support part on a support surface at a set inclined angle; wherein the back surface support part includes a plurality of back support plates sequentially disposed from the bottom support part, and one or more connection hinges configured to rotatably connect the back support plates so that the back support plates arc superimposed on each other; wherein the plurality of back support plate includes first, second, third, and fourth back support plates sequentially disposed from the bottom support part; wherein the one or more connection hinges include first connection hinges configured to rotatably connect the first and second back support plates, second connection hinges configured to rotatably connect the second and third back support plates, and third connection hinges configured to rotatably connect the third and fourth back support plates; wherein the first, second, third, and fourth back support plates have the same size and shape; wherein the first and second back support plates are folded by the first connection hinges so that the front surfaces thereof come into contact with each other; wherein the second and third back support plates are folded by the second connection hinges so that the back surfaces thereof come into contact with each other; wherein the third and fourth back support plates are folded by the third connection hinges so that the front surfaces thereof come into contact with each other; wherein the  left and right bottom supports each have a plate shape, and wherein when the first, second, third, and fourth back support plates are superimposed on each other, the  inclination maintaining portions are located on the back surface of the  first back support plate, and the left and right bottom supports are pivoted under the lower surface support part.


-Para [0042] was amended as follows:
[0042] The bottom support parts 130 are components that support the back surface support part 110 on the bottom sides thereof at a set inclined angle. For example,  one of the bottom support parts 130 may include a left bottom support 131L,  and a left inclination maintaining portion 132, and another one of the bottom support parts may include a right bottom support 131R and a right inclination maintaining portion 132R, as shown in FIGS. 1 to 3. In this case, the left bottom support 131L and the right bottom support 131R are provided on the bottom surface of the lower surface support part 120 to be laterally rotatable and are provided with a plurality of inclination adjusting grooves 131a formed in the longitudinal direction thereof on the top surface thereof, and the left and right inclination maintaining portions 132L, 132R are provided on the back surface of the back surface support part 110 to be vertically rotatable and may be caught on any one of the plurality of inclination adjusting8/12 
Substitute Specification (Clean) grooves 131a. Accordingly, the back surface support part 110 may be supported on a support surface at the set inclined angle in such a manner that a user laterally rotates the left and the right bottom supports 131L, 131R so that the left and the right bottom supports 131L, 131R are placed in a direction in which the back surface of the back surface support part 110 is oriented and then fit the left and right inclination maintaining portions 132L, 132R into any one of the plurality of inclination adjusting grooves 131a formed on the left and the right bottom supports 131L, 131R. 


Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:

1. A foldable holder comprising: 
a back surface support part (110) which is unfolded when supporting a back surface of an object and folded for storage; 
a lower surface support part (120) fastened to a lower end of the back surface support part, and  configured to support a bottom surface of the object when the back surface support part (110) is unfolded; and 
bottom support parts (130) which support the back surface support part (110) on a support surface at  an adjustable inclined angle; 
wherein the back surface support part (110) comprises: 
back support plates (P10) sequentially arranged from the lower surface support part (120) upwardly when the back surface support part (110) is unfolded and the back support plates (P10) are substantially coplanar; 
wherein the back support plates (P10) comprise first, second, third, and fourth back support plates (P11, P12, P13, P14); and 
one or more connection hinges (H10) which rotatably connect the back support plates (P10) so that the back support plates (P10) are superimposed on each other when the back surface support part (110) is folded; 

wherein the one or more connection hinges (H10) comprise: 
first connection hinges (H11) which rotatably connect the first and second back support plates with each other; 
second connection hinges (H12) which rotatably connect the second and third back support plates with each other; and 
third connection hinges (H13) which rotatably connect the third and fourth back support plates with each other; 
wherein the first, second, third, and fourth back support plates (P11, P12, P13, P14) are the same as each other in size and shape; 
wherein the first and second back support plates (P11, P12) are folded by the first connection hinges so that front surfaces of the first and second back support plates come into contact with each other; 
wherein the second and third back support plates (P12, P13) are folded by the second connection hinges so that back surfaces of the second and third back support plates come into contact with each other; 
wherein the third and fourth back support plates (P13, P14) are folded by the third connection hinges so that front surfaces of the third and fourth back support plates come into contact with each other;
wherein the bottom support parts (130) include bottom supports (131) and adjustable inclination maintaining portions (132L,132R),
wherein the bottom supports (131) extend rearwardly from a bottom of the lower surface support part (120) when the back surface support part (110) is configured to support the object; and 
wherein, when the back surface support part (110) is folded, the first, second, third, and fourth back support plates (P11, P12, P13, P14) are superimposed on each other, and the lower surface support part (120) faces an upper end of the fourth back support plate (P14).






Regarding Claim 2, the claim is amended as follows:

2. The foldable holder of claim 1, 
wherein the back surface support part (110) further comprises: 
a cooling fan provided on any one of the back support plates (P10); and 
an auxiliary holder provided on another of the back support plates (P10) to be selectively extended and retracted in a front-back direction, and configured to seat a smartphone or tablet PC.


Allowable Subject Matter

Claims 1-3 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach wherein the back surface support part comprises back support plates sequentially arranged from the lower support part upwardly when unfolded, and is folded in the back-to-back/front-to-front superimposed manner claimed with the lower surface part facing an upper end of the fourth back support plate, in combination with the remaining claimed elements and relationships.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632